         Case 5:19-cv-04042-SAC-ADM Document 1 Filed 06/03/19 Page 1 of 5




KENNEDY BERKLEY YARNEVICH
& WILLIAMSON, CHARTERED
119 W. Iron, 7th Floor
P.O. Box 2567
Salina, KS 67402-2567
(785) 825-4674 [Telephone]
(785) 825-5936 [Fax]

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


AMY DEGENERES,                                                )
                                                              )
                                              Plaintiff,      )
                                                              )
vs.                                                           )   Case No. _____________
                                                              )
LOVE’S TRAVEL STOPS & COUNTRY                                 )
STORES, INC.,                                                 )
                                                              )
                                              Defendant.      )
                                                              )


                                          COMPLAINT

               Plaintiff Amy Degeneres (“Amy”), for her cause of action against Defendant Sun

Love’s Travel Stops & Country Stores, Inc. (“Love’s”), states and alleges as follows:

Parties

               1.      Amy is a resident of the State of Mississippi.

               2.      Love’s is an Oklahoma Corporation, which may be served with process on its

registered agent, The Corporation Company, Inc., at 112 S.W. 7th Street, Suite 3C, Topeka, KS

66603.

Jurisdiction

               3.      The Court has jurisdiction pursuant to 28 U.S.C. § 1332 because the parties

are citizens of different states and the claim is in excess of $75,000.00.
        Case 5:19-cv-04042-SAC-ADM Document 1 Filed 06/03/19 Page 2 of 5




Venue

               4.      Venue is proper within the District of Kansas pursuant to 29 U.S.C. §

1132(e)(2) because the acts complained of have occurred within the district.

Allegations of Fact

               5.      Amy is a 49-year-old woman who lives in McComb, Mississippi.

               6.      On January 22, 2019, Amy was traveling with her boyfriend through

Belleville, Kansas on her way to Nebraska. They pulled into the Love’s convenience store located at

1356 Old U.S. Highway 81to get gas for their truck at about 11:30 a.m.

               7.      Amy went to step out of the truck to go inside the building, which was about

twenty feet from the gas pump. As she stepped out of the truck, she fell and went straight down onto

her ankle. Amy looked down at her ankle and knew at that point it was broken. Her boyfriend came

over to her to try and help her up, but he was having trouble keeping himself from falling on the ice

as well.

               8.      An employee of Love’s called EMS. Amy and her boyfriend followed the

EMS in their truck and trailer to the Republic County Hospital.

               9.      Amy was in an immense amount of pain and it was noted that Amy’s right

ankle was grossly deformed, and she had significant swelling medially and laterally. The hospital

performed x-rays, which showed that her ankle had an acute trimalleolar fracture with posterior

dislocation at the tibiotalar articulation. Amy was advised she would need surgery as soon as

possible, so she was placed in a posterior splint and transferred to Salina Regional Health Center

(“SRHC”) in Salina, Kansas by private vehicle.



                                                 2
       Case 5:19-cv-04042-SAC-ADM Document 1 Filed 06/03/19 Page 3 of 5




               10.     Amy’s surgery was scheduled for the next morning. At that point, she rated

her pain as an eight out of ten and noted some slight numbness to her toes and pain when she tried to

move them. The x-rays that were taken of her ankle confirmed Republic County Hospital’s diagnoses

of a trimalleolar fracture with anterior translocation of the distal tibial segment and dislocation.

               11.     On January 23, 2019, Dr. Hawkes at SRHC performed an open reduction

internal fixation right distal fibula, an open reduction internal fixation right distal tibia, a

syndesmosis suture fixation left ankle, and a right ankle arthroscopy with debridement of cartilage

and hematoma.

               12.     Amy was discharged later that evening with non-weightbearing instructions,

DVT prophylaxis, pain medication, and strict elevation for three to five days. She was further

instructed to use a cane or walker for balance and to follow-up with her orthopedic surgeon within

the next seven to ten days.

               13.     Upon her discharge, Amy and her boyfriend traveled back home to Mississippi

and Amy had a follow-up appointment on her ankle with her orthopedic surgeon, James Turner

Brown with the University of Mississippi Medical Center on February 7, 2019.

               14.     Amy was on crutches and was not be able to put weight on the ankle for about

10 weeks. Amy was discharged from the University of Mississippi Medical Center with a plan of

immobilization of her ankle by remaining in braces or a walking boot.

               15.     Amy continues to have pain, discomfort and reduced functioning of her ankle.

               16.     As a landowner, Love’s had a legal duty to Amy, as an entrant and invitee on

Love’s property, to use reasonable care, which includes a duty to warn of dangerous conditions on its

property.
                                                  3
       Case 5:19-cv-04042-SAC-ADM Document 1 Filed 06/03/19 Page 4 of 5




               17.     Love’s breached its legal duty to Amy when it failed to warn her and other

entrants of the dangerous condition on its property, specifically that of unsalted ice on the walkway

between its gas pumps and the entrance of its building.

               18.     The unsalted ice on the walkway between Love’s gas pumps and the entrance

of its building created an unreasonable risk that its invitees would fall and harm themselves and this

condition is not the type of condition that an invitee would expect on the walkway of a frequently

visited business.

               19.     Love’s also failed to exercise reasonable care to protect its invitees, including

Amy, against this dangerous condition of its walkway between its gas pumps and the entrance of its

building by failing to put up some type of sign or object that would have provided them with notice

of the dangerous condition.

               20.     Amy made a demand on Love’s but did not receive a response to same.

Theory of Recovery

                                          COUNT I
                                     PREMISES LIABILITY

               21.     Amy realleges and incorporates herein the allegations contained in paragraphs

1 through 20 above.

               22.     Amy is entitled to damages arising from Love’s failure to comply with its duty

to prevent dangerous conditions, and to protect and warn her of dangerous conditions on its property.

               WHEREFORE, Amy respectfully requests that the Court enter judgment in her favor

and against Love’s in an amount in excess of $75,000.00; that the costs of this action be assessed




                                                  4
        Case 5:19-cv-04042-SAC-ADM Document 1 Filed 06/03/19 Page 5 of 5




against Love’s; and that the Court grant such other and further relief as it deems fair and equitable in

the circumstances.


                                               RESPECTFULLY SUBMITTED,


                                                /s/ Larry G. Michel
                                               Larry G. Michel      #14067
                                               KENNEDY BERKLEY YARNEVICH
                                               & WILLIAMSON, CHARTERED
                                               119 West Iron Avenue, 7th Floor
                                               P.O. Box 2567
                                               Salina, KS 67402-2567
                                               (785) 825-4674
                                               lmichel@kenberk.com
                                               ATTORNEYS FOR PLAINTIFF


                                DEMAND FOR TRIAL BY JURY

               Amy hereby requests pursuant to Fed.R.Civ.P. 38(b) that all issues of fact be tried to a

jury.

                                                /s/ Larry G. Michel
                                               Larry G. Michel




                            DESIGNATION OF PLACE OF TRIAL

               Pursuant to D.Kan. Rule 40.2, Amy designates Topeka, Kansas as the place of Trial.



                                               /s/ Larry G. Michel
                                               Larry G. Michel




                                                   5
